number release date id office uilc cca_2010081014012030 ----------------------------- from ------------------ sent tuesday date pm to --------------- cc --------------- subject fw sec_3121 hi --------- thank you for your question i am sorry that i could not get back to you last week but i was attending our ---------conference in chicago i hope the following information will be helpful to you but if not please let me know the first step would be to determine if the district manager is a common_law_employee under the common_law standard the question is whether the person for whom services are performed has the right to control and direct the individual who performs the services regarding not only the result but also the details and means if the manager is a common_law_employee under this standard then the manager cannot be a statutory_employee or an independent_contractor and your inquiry ends if the firm did not check box statutory_employee on the w-2 and withheld federal_income_tax from payments to the manager those are potential facts favorable toward common_law_employee status i am not specifically aware of a case or ruling concerning the employment status of a district manager but you should check further if you would like me to help assist with this search please let me know if you determine that the district manager is not a common_law_employee then he is either an independent_contractor or a statutory_employee see reg d -1 d ii t c summ op and rev_rul for some general authority as to who a full time life_insurance salesman is in order to qualify for treatment as a statutory_employee a statutory_employee may claim deductions related to his income on schedule c and reports fica tax rather than self employment_tax however it seems unlikely that a district manager can establish that he satisfies the statutory_employee test for being a full-time_life_insurance_salesman whose entire or principal business activity is devoted to the solicitation of life_insurance or annuity_contracts or both primarily for one life_insurance_company
